881 So.2d 730 (2004)
Dewayne FLOWERS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D04-0784.
District Court of Appeal of Florida, First District.
September 15, 2004.
Appellant, pro se.
Charlie Crist, Attorney General; Philip W. Edwards, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the trial court's summary denial of his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. Because the trial court erred in denying the motion as untimely and the appellant has stated a facially sufficient claim, we reverse and remand the cause for a determination on the merits.
The appellant brought his motion, entitled "Motion to Enforce Plea," pursuant to Florida Rule of Criminal Procedure 3.850 on November 5, 2003, within two years of the date his conviction and sentence became final, as required by the rule. See Fla. R.Crim. P. 3.850(b). The trial court therefore erred in finding that the motion was untimely filed. Furthermore, the motion states a facially sufficient claim for relief. See, e.g., McCollun v. State, 586 So.2d 490 (Fla. 1st DCA 1991); Humphries v. State, 563 So.2d 1124 (Fla. 2d DCA 1990).
Accordingly, the trial court's summary denial of the appellant's motion is REVERSED and the cause REMANDED for the trial court to address the merits of the appellant's claim.
KAHN, WEBSTER and POLSTON, JJ., CONCUR.